                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


PHAYJJON MCCLELLAN,                          No. 2:20-cv-0560-TLN-KJN

               Plaintiff,

       v.

CITY OF SACRAMENTO, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

Phayjjon McClellan, XREF# 5164544, a necessary and material witness in a settlement
conference in this case on May 26, 2021, is confined in the Rio Cosumnes Correctional Center
(RCCC), in the custody of the Sheriff. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Kendall J. Newman, by telephonic-conferencing from his place
of confinement, on Wednesday, May 26, 2021, at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Sheriff to produce the inmate named above, by telephonic-conferencing,
      to participate in a settlement conference at the time and place above, until completion of
      the settlement conference or as ordered by the court. Telephonic-conferencing
      connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Out to Court
      Desk at the Rio Cosumnes Correctional Center at (916) 854-9799 or via email.

   4. If RCCC officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Alexandra Waldrop, Courtroom Deputy, at
      awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Sheriff, RCCC, 12500 Bruceville Road, Elk Grove, California 95757:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by telephonic-conferencing, until completion of the settlement
conference or as ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: April 29, 2021
